People v Coffee (2018 NY Slip Op 03072)





People v Coffee


2018 NY Slip Op 03072


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: CENTRA, J.P., CARNI, NEMOYER, AND CURRAN, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (758/17) KA 14-01239.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSHAWN J. COFFEE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.